UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1664



QUANG T. NGUYEN,

                                              Plaintiff - Appellant,

          versus


MARVIN RUNYON, Postmaster     General,    United
States Postal Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-97-1054-A)


Submitted:   November 17, 1998           Decided:   November 30, 1998


Before MURNAGHAN and MICHAEL, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Quang T. Nguyen, Appellant Pro Se. Leslie Bonner McClendon, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quang Nguyen appeals from a district court order granting his

employer summary judgment in an action filed under Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2 (1994).

Nguyen contends that the United States Postal Service (“employer”)

failed to grant him a promotion to an Electronic Technician posi-

tion at its Dulles facility because of his race (Asian). Employer

contends that Nguyen was not hired, among other reasons, because

his score on the relevant entrance exam for the position was far

below the scores of the successful applicants.

     Even assuming that Nguyen could establish a prima facie case

of discrimination, he could not prevail in this case without estab-

lishing that he was better qualified for the relevant position than

the individuals actually selected. See Evans v. Technologies Appli-

cations & Serv. Co., 80 F.3d 954, 960 (4th Cir. 1996). Because it

is undisputed that Nguyen was not as well qualified as the success-

ful applicants, we find that the district court properly granted

employer’s motion for summary judgment. The district court’s order

is therefore affirmed. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                                          AFFIRMED




                                2